Citation Nr: 0124777	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  98-19 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
death pension benefits in the calculated amount of $6,146 was 
timely filed.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from March to December 1951.  
He died in May 1982, and the appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Debt Management 
Center (DMC) in St. Paul, Minnesota, dated in March 1998, 
which determined that a request for waiver of recovery of an 
overpayment of death pension benefits in the calculated 
amount of $6,146 was not timely filed.  The appellant did not 
appear for a hearing scheduled to be held at the New Orleans, 
Louisiana, RO in September 2001. 


FINDINGS OF FACT

1.  By a letter dated August 21, 1997, the DMC informed the 
appellant of her overpayment of death pension benefits in the 
amount of $6,146, and notified her of her right to request a 
waiver of recovery of the debt within 180 days.  

2.  The appellant's request for waiver of recovery of the 
debt, dated March 8, 1998, was received by the VA on March 
13, 1998.  


CONCLUSION OF LAW

The appellant's request for waiver of recovery of an 
overpayment of death pension benefits was not timely filed.  
38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2001); 38 C.F.R. § 
1.963(b)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has been notified of the evidence necessary to 
substantiate her claim and of the applicable legal criteria.  
All relevant records have been obtained, and she has not 
identified additional relevant evidence that has not already 
been secured.  Accordingly, the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  (Recent regulations 
promulgated pursuant to the Veterans Claims Assistance Act of 
2000 apply only to claims for benefits that are governed by 
38 C.F.R. Part 3, and, accordingly, have no bearing on the 
instant case.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001).)

The appellant began receiving death pension benefits 
effective in November 1985.  

In June 1997, the RO informed her that due to her receipt of 
previously unreported Social Security benefits, the VA 
proposed to terminate her pension benefits, effective January 
1996.  By an RO letter dated August 6, 1997, she was informed 
that her death pension had been terminated, effective January 
1996, that the adjustment resulted in an overpayment, and 
that she would be notified shortly of the exact amount of the 
overpayment, and the information concerning repayment.  

By a DMC letter dated August 21, 1997, she was informed that 
the resulting overpayment of death pension benefits was 
$6,146.  She was informed of her right to request a waiver of 
the debt, and that she had 180 days to file such a request.  

The appellant's request for waiver of the debt was dated 
March 8, 1998, and received by the DMC on March 13, 1998.  In 
March 1998, her request for waiver was denied on the basis 
that the request had not been timely filed.  

The law requires that a request for waiver be filed within 
180 days following the date of notice of the debt.  The 180 
day period may be extended if the individual requesting 
waiver demonstrated to the Chairperson of the Committee on 
Waivers and Compromises that, as a result of an error by 
either the VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  38 U.S.C.A. § 5302(a); 38 C.F.R. § 
1.963(b)(2).  

In this case, the DMC has documented that the letter 
notifying the appellant of her debt, and her right to make a 
claim for waiver within 180 days, was sent to her on August 
21, 1997.  The law presumes the regularity of the 
administrative process absent clear evidence to the contrary.  
Warfield v. Gober, 10 Vet.App. 483 (1997).  Thus, it is 
presumed that the notification was mailed on that date.  The 
appellant filed her waiver request, dated March 8, 1998, and 
received by the DMC on March 13, 1998; both of these dates 
are after the expiration of the 180 time period for filing a 
waiver request.  She has not indicated that her receipt of 
the notification of the debt was delayed for a significant 
time beyond the date the letter was sent.  Based on all the 
evidence, her request for waiver of the overpayment in the 
amount of $6,146 was not timely filed, and may not be 
considered on the merits.  

The preponderance of the evidence is against the claim, and 
thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  






ORDER

The appellant's request for waiver of recovery of an 
overpayment of death pension benefits in the amount of $6,146 
was not timely filed; and the appeal is denied. 





		
L. W. TOBIN
	Member, Board of Veterans' Appeals



 

